Allowable Subject Matter
Claims 1-3, 5-9 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Shimada (US 2012/0301783) and Sumihara (US 2010/0167111) are the closest prior arts or record. However, the applicant’s arguments in conjunction with the applicants amendments submitted on 11/9/2021 are considered persuasive in differentiation the instant claimed inventions from the prior art of record. Additionally, while the applicant stated that a terminal disclaimer would be accompanied by the response, the terminal disclaimer was not accompanied with the response.  However, given that the instant claimed invention is directed towards the ratio of overlapping of the projections and US 10,978,692 is directed toward the area of the projections and does not mention the overlapping and the difference in the length of the first and second projections the examiner has removed the double patent rejection. Therefore, the instant claimed inventions are deemed novel and non-obvious and contribute to the advancement of batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R OHARA/Examiner, Art Unit 1724